Citation Nr: 1538358	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  11-08 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for a low back disability, and if so, whether service connection is warranted. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1991 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

By way of background, the claim was originally denied in an August 2006 rating decision.  The Veteran was notified of the outcome and did not file a notice of disagreement within one year, nor was any additional evidence received within one year.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1105 (2015). 

In May 2009, the Veteran applied to reopen the claim of service connection for a low back disability.  In the December 2009 rating decision, the RO declined to reopen the claim due to lack of new and material evidence.  The RO subsequently reopened the claim in a January 2011 statement of the case.  

The Veteran originally requested a hearing on his Form 9 in March 2011, but later withdrew the hearing request in writing in August 2013.


FINDINGS OF FACT

1.  An August 2006 rating decision denied entitlement to a service connection for a low back disability; the Veteran was properly notified of the adverse outcome in an August 2006 letter and did not file a notice of disagreement to appeal the RO's decision.

2.  The additional evidence received since the August 2006 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a low back disability.

3.  The preponderance of the evidence shows that the Veteran's low back disability is not related to service.


CONCLUSIONS OF LAW

1.  The criteria to reopen the claim of service connection for a low back disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 3.156(a) (2015).

2.  The criteria for establishing service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistant Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 (Nov. 9, 2000) codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA Regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA provide that VA notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain on the Veteran's behalf.  38 C.F.R. § 3.159(b) (2015).  These requirements were met through a July 2009 letter.

The Board also finds that there has been compliance with VA's duty to assist.  The record in this case includes service treatment records, VA treatment records, VA examination reports, private medical records, and lay evidence from the Veteran. The Board finds that the record as it stands includes adequate competent evidence to allow it to adjudicate the appeal, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c) (2015).

The Veteran was afforded a pertinent VA spine examination in October 2010.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  The examiner was provided with an accurate medical history, the Veteran's history and complaints were recorded and the examination report set forth detailed findings.  As such, the Board finds that the examination was adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating the appeal.

New and Material Evidence - Laws and Regulations

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014).

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 3.156(a) (West 2014). 

The Court held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993). 

New and Material Evidence - Analysis

The Veteran seeks to reopen his service connection claim for low back disability.  The evidence previously considered at the time of the original August 2006 rating decision included service treatment records.  The RO noted that the Veteran's service treatment records included treatment for low back pain; however, additional evidence was needed to substantiate the Veteran's claim.  Specifically, the RO needed evidence establishing the first and third elements of the Veteran's service connection claim: evidence of a current disability and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  However, the Board notes that in order for a Veteran to reopen a claim, he or she is only required to present new and material evidence as to one of the previously unproven elements of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 120-21 (2010).

Evidence pertaining to a low back disability received since the August 2006 rating decision denying service connection in regard to the low back disability includes:  private medical records reflecting a diagnosis of lumbar strain beginning in March 2009; updated VA treatment records; a VA examination report that reflects a diagnosis of degenerative disc disease (DDD) from L3 to L5 in October 2010; an MRI dated August 2010 supporting the DDD diagnosis; and statements from the Veteran dated January 2010 and November 2010 describing the onset, progression, and consequences of his low back disability.

This additional evidence received after the original August 2006 rating decision reflects a diagnosis of DDD and includes a contention of lower back pain since service.  This additional evidence contains information not previously considered and relates to unestablished facts necessary to prove the claim.  As such, this evidence is both new and material, and the Board finds that reopening the claim is warranted.

Service Connection - Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of:  (1) a current disability; (2) an in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had an inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (2015).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if relevant.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision).



Service Connection - Analysis

The Veteran asserts that his current low back disability resulted from his active service and that this condition had its onset in 1993.

The Veteran is presumed sound at entry into service, as his July 1990 enlistment examination report did not reflect any spine conditions.  The Veteran's enlistment report of medical history, also dated July 1990, reports good present health, no medical problems besides occasional colds, and denies musculoskeletal problems.  Service treatment records dating from October 1994 to December 1994 note that the Veteran complained of back pain on three occasions.  The only treatment note that provides additional detail is an October 1994 service treatment note, which describes tenderness, spasms, and bruising on the Veteran's back and also records the Veteran's report of pain and loss of strength in one leg.  No back condition or injury residuals were noted on the Veteran's May 1995 report of examination at separation from service.

Private treatment records reflect that the Veteran received treatment for his back from Dr. G.B. in 2009.  According to an April 2009 treatment note, Dr. G.B. stated that the Veteran was being seen for a work-related injury that occurred on March 27, 2009.  Dr. G.B.'s treatment record reflects that the Veteran stated the injury occurred as a result of bouncing around in a work vehicle and that the Veteran denied non-work activity contributing to the injury.  Dr. G.B. saw the Veteran on seven occasions during the period from April 2009 to May 2009.  The doctor diagnosed a lumbar strain in early April 2009, prescribed physical therapy, and reported that it was resolving by late May 2009.  These records also indicate that the Veteran received workers compensation in connection with this work-related lumbar strain.

VA treatment records show that the Veteran first sought treatment for back pain in June 2009.  An X-ray in June 2009 showed mild degenerative changes at L5-S1.  In August 2009, a VA physician advised the Veteran to continue taking the relevant medication, engage in back strengthening exercises, and obtain physical therapy.  VA treatment notes from 2009 to 2010 reflect that the Veteran participated in pool therapy and physical therapy for his back pain.  

In August 2010, the Veteran was provided a VA lumbar spine MRI; and in October 2010, he was provided a VA spine examination.  The VA examiner diagnosed DDD of the lumbar spine, and opined that it was less likely as not that the condition was caused by or a result of service.  The VA examiner reported reviewing the Veteran's pertinent medical and service records and concluded that "the service record does not document objective findings consistent with a high energy injury or a repetitive injury to the soft tissue or osseous structure of the lumbar spine."  The examiner noted that the Veteran was on active duty for only four years, and that any micro-trauma the Veteran sustained during active duty, even in the aggregate, would be insufficient to initiate and sustain a post traumatic or chronic inflammatory process, as medical literature suggests a ten year exposure period as the threshold value.  Moreover, the VA examiner noted that if the Veteran's degenerative changes had been initiated during service in the 1990's, they would be more advanced at present. 

The Board notes that in a September 2010 letter, the Veteran reports that his most recent MRI showed two herniated discs in his lower back; however, this is not reflected in the medical evidence.  His August 2010 MRI report officially found "[m]oderate developmental narrowing of the lumbar spinal canal with superimposed mild discogenic predominant changes, worst at L4-5 then L3-4."  In another letter from November 2010, the Veteran states that he suffers from chronic lower back pain associated with his military service since 1993.  The letter further details how his disability impacts his day to day activities.

The Board finds that the record demonstrates a current low back disability of DDD, as confirmed by the October 2010 VA spine examination report.  The service treatment records document the occurrence of a low back injury in October 1994.  As the first two criteria for service connection are met (i.e. evidence of a current disability and in-service injury), the Board will focus its analysis on whether the third and final element (i.e. evidence of a nexus between the current disability and the in-service injury) is satisfied.

The VA examination report from October 2010 regarding the Veteran's spine is highly probative.  The VA examiner provided an explanation and rationale for his opinion, which reflected review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The VA examiner determined that, given the Veteran's medical history and recent spinal imaging reports, there was no indication that the Veteran's current back problems were a result of a traumatic injury or the aggregation of micro-traumas sustained during active service.  The examiner further concluded that the Veteran's spinal MRI did not reveal advanced degenerative changes consistent with an injury sustained during service in the 1990's.

The April 2009 treatment records from Dr. G.B. are also notable.  The medical notes indicated that the Veteran was seeking treatment for a work-related injury that occurred on March 27, 2009 as a result of bouncing around in a work vehicle.  By late May 2009, Dr. G.B. reported that the Veteran's lumbar strain was resolving.  Moreover, in an April 2009 treatment report the Veteran was noted as saying that non-work activity did not contribute to this injury.

There is no competent evidence of record to establish a nexus between the Veteran's current disability and his in-service injury.  The Veteran asserted in a September 2010 letter that his back disability is related to service.  The Board recognizes that the Veteran is competent to report a history of low back pain, which is within the realm of his personal experience.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Charles v. Principi, 16 Vet. App. 370 (2002).  However, he has not shown that he possesses the necessary clinical expertise to comment on complicated medical issues, such as the nature and etiology of his DDD.  See 38 C.F.R. § 3.159(a)(1) (2015) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  
  
As the only competent medical opinion of record failed to link the Veteran's current low back disability to service, the evidence preponderates against the claim for service connection.  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b) (2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

As new and material evidence has been received, the claim for service connection for a low back disability is reopened.

Service connection for a low back disability is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


